DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant filed an After Final amendment response on 01/17/2022 has been entered and made of record. This application contains 20 pending claims.  Claim(s) 1, 4, 8-9, and 20 have been amended. Claim(s) 2-3 and 6-7 have been cancelled. Claim(s) 21-24 have been cancelled.

Allowable Subject Matter

Claim(s) 1, 4-5 and 8-24 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Independent claim(s) 1, 8-9, 20 and 23-24 have been amended to include limitations from cancelled dependent claim(s) or to include limitation(s) of base and intervening claim(s) to make 
Upon conclusion of a comprehensive search of the pertinent prior art and consideration of arguments, the Office indicates that the claims are allowable.

Other claim(s) 4-5, 10-19 and 21-22 depend from independent claim(s) are allowed for the same reason.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AKM ZAKARIA/Primary Examiner, Art Unit 2868